 



FOURTH AMENDMENT TO CREDIT AGREEMENT
          FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 20, 2007, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland
corporation (the “Corporation”), each additional DOLLAR REVOLVING LOAN BORROWER
from time to time party to the Credit Agreement as referred to below, each
additional ALTERNATE CURRENCY REVOLVING LOAN BORROWER from time to time party to
the Credit Agreement as referred to below, the LENDERS from time to time party
to the Credit Agreement (the “Lenders”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, all capitalized terms used herein shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
WITNESSETH:
          WHEREAS, the Borrowers, the Lenders, the Administrative Agent,
JPMorgan Chase Bank, N.A. and Société Générale, as Syndication Agents, Bank of
America, N.A. and Calyon New York Branch, as Documentation Agents, and Deutsche
Bank Securities Inc., J.P. Morgan Securities Inc. and Banc of America Securities
LLC, as Lead Arrangers and Book Running Managers, are parties to that certain
Credit Agreement, dated as of February 10, 2006 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);
and
          WHEREAS, subject to the terms and conditions of this Amendment, the
Lenders and the Borrowers wish to amend certain provisions of the Credit
Agreement as herein provided;
          NOW, THEREFORE, it is agreed:
PART I. Amendments.
          SECTION 1. The definition of “Alternate Currency Revolving Loan
Borrower” appearing in Section 11.01 of the Credit Agreement is hereby amended
by deleting said definition in its entirety and inserting the following new
definition in lieu thereof:
     “Alternate Currency Revolving Loan Borrower” shall mean (i) the
Corporation, (ii) Starwood Canada, unless Starwood Canada is removed (and not
subsequently reinstated) as an “Alternate Currency Revolving Loan Borrower”
pursuant to Section 13.12(c), and (iii) any other Wholly-Owned Foreign
Subsidiary of the Corporation that is found acceptable to, and approved in
writing by, the Administrative Agent which accedes to this Agreement as
contemplated by Section 6.04, unless such other Wholly-Owned Foreign Subsidiary
is removed (and not subsequently reinstated) as an “Alternative Currency
Revolving Loan Borrower” pursuant to Section 13.12(c); provided that
(x) Starwood Canada and any other Alternate Currency Revolving Loan Borrower
organized in Canada or any province thereof may only request and incur
extensions of credit under the Alternate Currency Revolving Loan Sub-Tranche
relating to Canadian Dollar

 



--------------------------------------------------------------------------------



 



Revolving Loan Sub-Commitments, (y) no Alternate Currency Revolving Loan
Borrower organized in a jurisdiction other than Canada or any province thereof
may request or incur extensions of credit under the Alternate Currency Revolving
Loan Sub-Tranche relating to Canadian Dollar Revolving Loan Sub-Commitments, and
(z) any other Alternate Currency Revolving Loan Borrower shall be restricted to
extensions of credit under such Alternate Currency Revolving Loan Sub-Tranches
as may be specified by the Administrative Agent at the time of its approval of
such Person as an Alternate Currency Revolving Loan Borrower, in which case such
Person shall constitute an Alternate Currency Revolving Loan Borrower with
respect to only those Alternate Currency Revolving Loan Sub-Tranches as have
been so approved by the Administrative Agent.
PART II. Miscellaneous Provisions.
          A. Each Guarantor, by its signature below, hereby confirms that its
Guaranty shall remain in full force and effect and its Guaranty covers the
obligations of each of the relevant Borrowers under the Credit Agreement, as
modified and amended by this Amendment.
          B. In order to induce the Lenders to enter into this Amendment, the
Corporation represents and warrants to the Lenders that, on the Fourth Amendment
Effective Date, before, as of and after giving effect to the execution, delivery
and performance by the Corporation of this Amendment and the transactions
contemplated hereby, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
the Fourth Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).
          C. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.
          D. This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Corporation and the Administrative Agent.
          E. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          F. This Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) when each Borrower, each Guarantor and the Lenders
constituting the Required Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile transmission) the same to

2



--------------------------------------------------------------------------------



 



the Administrative Agent (or its designee). The Administrative Agent shall
promptly deliver notice to the Corporation of the occurrence of the Fourth
Amendment Effective Date.
          G. From and after the Fourth Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
by this Amendment on the Fourth Amendment Effective Date. This Amendment shall
constitute a Credit Document for all purposes under the Credit Agreement and the
other Credit Documents.
[Signatures appear on the following page.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

            STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and
Guarantor
      By:           Name:           Title:           STARWOOD CANADA CORP., as
an Alternate Currency Revolving Loan Borrower
      By:           Name:           Title:           SHERATON HOTELS (U.K.) PLC,
as an Alternate Currency Revolving Loan Borrower
      By:           Name:           Title:           SHERATON ON THE PARK PTY
LIMITED (ABN 14 003 366 550), as an Alternate Currency Revolving Loan Borrower
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            STARWOOD (M) FRANCE HOLDINGS SAS, as an Alternate Currency Revolving
Loan Borrower
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH,
Individually and as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

            SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF DECEMBER 20,
2007, TO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH ADDITIONAL DOLLAR REVOLVING LOAN
BORROWER, EACH ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWER, THE
VARIOUS LENDERS PARTY THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, JPMORGAN CHASE BANK, N.A. AND SOCIETE GENERALE, AS
SYNDICATION AGENTS, BANK OF AMERICA, N.A. AND CALYON NEW YORK BRANCH, AS
DOCUMENTATION AGENTS, AND DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES
INC. AND BANC OF AMERICA SECURITIES LLC, AS LEAD ARRANGERS AND BOOK RUNNING
MANAGERS

NAME OF INSTITUTION:


                                                 
                                             
      By:           Name:           Title:        

 